

117 HR 1064 IH: Cable Transparency Act
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1064IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2021Mr. Mullin introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to amend provisions relating to franchise term and termination and provisions relating to the elimination or modification of requirements in franchises, and for other purposes.1.Short titleThis Act may be cited as the Cable Transparency Act. 2.Cable franchise term and termination(a)In generalSection 626 of the Communications Act of 1934 (47 U.S.C. 546) is amended to read as follows:626.Franchise term and termination(a)Franchise termA franchise shall continue in effect (without any requirement for renewal) until the date on which the franchise is revoked or terminated in accordance with subsection (b).(b)Limits(1)Prohibition against revocation; terminationExcept as provided in paragraph (2), a franchise may not be—(A)revoked by a franchising authority;(B)terminated by a cable operator; or (C)revoked or terminated by operation of law, including by a term in a franchise that revokes or terminates such franchise on a specific date, after a period of time, or upon the occurrence of an event.(2)When termination or revocation of franchise permitted(A)Termination by cable operator(i)In generalA cable operator may terminate a franchise by submitting to the franchising authority a written request for the franchising authority to revoke such franchise.(ii)Time of revocationIf the cable operator submits a complete request under clause (i), the franchising authority shall revoke the franchise on the date that is 90 days after the franchising authority receives such request.(iii)Deemed to be revokedIf a franchising authority does not approve a request by the date required under clause (ii), the franchise is deemed revoked on the day after such date.(B)Termination by franchising authorityA franchising authority may revoke a franchise if the franchising authority—(i)finds that the cable operator has knowingly and willfully failed to substantially meet a material requirement imposed by the franchise;(ii)provides the cable operator a reasonable opportunity to cure such failure, after which the cable operator fails to cure such failure; and(iii)does not waive the material requirement or acquiesce with the failure to substantially meet such requirement.(C)When request considered complete; received(i)When request considered complete(I)In generalFor the purposes of this paragraph, a request to a franchising authority shall be considered complete if the cable operator has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—(aa)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and(bb)identifying the information required to be submitted that was not submitted.(II)DefinitionIn this clause, the term received by the franchising authority means—(aa)in the case of a request submitted electronically, on the date on which the request is transmitted;(bb)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the franchising authority for in-person submission; and(cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.(ii)When complete request considered receivedFor the purposes of this paragraph, a complete request shall be considered received on the date on which the cable operator submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete.(c)Review by Commission(1)PetitionA cable operator may petition the Commission for review of a determination by a franchising authority to revoke a franchise under subsection (b)(2)(B).(2)ReviewThe Commission shall review the determination de novo. (3)OrderIf, based on the evidence presented during the review, the Commission determines that the franchising authority has not demonstrated by a preponderance of the evidence that the franchising authority revoked the franchise in accordance with subsection (b)(2)(B), the Commission shall order the franchising authority to reinstate the franchise. .(b)Elimination or modification of requirement in franchiseSection 625 of the Communications Act of 1934 (47 U.S.C. 545) is amended to read as follows: 625.Elimination or modification of requirement in franchise(a)In generalDuring the period in which a franchise is in effect, the cable operator may obtain the elimination or modification of any requirement in the franchise by submitting to the franchising authority a request for the elimination or modification of such requirement. (b)Elimination or modification of requirement in franchiseThe franchising authority shall eliminate or modify a requirement in accordance with a complete request submitted under subsection (a) not later than 120 days after receiving such request if the cable operator demonstrates in the request—(1)good cause for the elimination or modification of the requirement; and(2)that the mix, quality, and level of services required by the franchise at the time the franchise was granted will be maintained after the elimination or modification of the requirement.(c)Deemed elimination or modificationExcept in the case of a request for the elimination or modification of a requirement for services relating to public, educational, or governmental access, if the franchising authority fails to approve or deny the complete request submitted under subsection (a) by the date described under subsection (b), the requirement shall be deemed eliminated or modified in accordance with the request on the day after such date.(d)Appeal(1)In generalAny cable operator whose request for elimination or modification of a requirement in a franchise under subsection (a) has been denied by a final decision of a franchising authority may obtain the elimination or modification of such franchise requirements pursuant to the provisions of section 635.(2)Grant of requestIn the case of any proposed elimination or modification of a requirement in a franchise under subsection (a), the court shall grant such elimination or modification only if the cable operator demonstrates to the court—(A)good cause for the elimination or modification of the requirement; and(B)that the mix, quality, and level of services required by the franchise at the time the franchise was granted will be maintained after the elimination or modification of the requirement.(e)When request considered complete; received(1)When request considered complete(A)In generalFor the purposes of this section, a request to a franchising authority shall be considered complete if the cable operator has not received a written notice from the franchising authority within 10 business days after the date on which the request is received by the franchising authority—(i)stating that all the information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete has not been submitted; and(ii)identifying the information required to be submitted that was not submitted.(B)DefinitionIn this paragraph, the term received by the franchising authority means—(i)in the case of a request submitted electronically, on the date on which the request is transmitted;(ii)in the case of a request submitted in person, on the date on which the request is delivered to the individual or at the location specified by the franchising authority for in-person submission; and(iii)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.(2)When complete request considered receivedFor the purposes of this section, a complete request shall be considered received on the date on which the cable operator submits to the franchising authority all information (including any form or other document) required by the franchising authority to be submitted for the request to be considered complete..(c)Technical and conforming amendmentsThe Communications Act of 1934 (47 U.S.C. 151 et seq.) is amended—(1)in section 601—(A)in paragraph (4), by striking the semicolon at the end and inserting ; and;(B)by striking paragraph (5); and(C)by redesignating paragraph (6) as paragraph (5);(2)in section 602(9)—(A)by striking initial; and(B)by striking , or renewal thereof (including a renewal of an authorization which has been granted subject to section 626),; (3)in section 611(b), by striking and may require as part of a cable operator’s proposal for a franchise renewal, subject to section 626; (4)in section 612(b)(3)—(A)by striking or as part of a proposal for renewal, subject to section 626,; and(B)by striking , or proposal for renewal thereof,; (5)in section 621(b)(3)—(A)in subparagraph (C)(ii), by striking or franchise renewal; and (B)in subparagraph (D)—(i)by striking initial; and (ii)by striking , a franchise renewal,;(6)in section 624—(A)in subsection (b)(1), by striking (including requests for renewal proposals, subject to section 626); and (B)in subsection (d)(1), by striking or renewal thereof;(7)in section 627—(A)by striking subsection (a);(B)in subsection (b), by inserting , as described in section 626(b)(2)(B), after for cause; and (C)by striking (b) If and inserting If; and(8)in section 635A(a), by striking renewal,.(d)Effective date; application(1)Effective dateThis section, and the amendments made by this section, shall take effect 6 months after the date of the enactment of this Act.(2)ApplicationThis section, and the amendments made by this section, shall apply to a franchise granted—(A)on or after the effective date established by paragraph (1); or(B)before such date, if such franchise (including, notwithstanding the amendment made by subsection (c)(2)(B), any renewal thereof) is in effect on such date.